           Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

TOMMIE LEE SHERMAN,                            )
                                               )
          Plaintiff                            )
                                               )
v.                                             )       NO. 1:19-cv-01036-SRW
                                               )
KILOLO KIJAKAZI,1                              )
Acting Commissioner of                         )
Social Security,                               )
                                               )
          Defendant.                           )

                             MEMORANDUM OPINION AND ORDER

I.        INTRODUCTION

          Plaintiff Tommie Lee Sherman commenced this action on December 10, 2019, pursuant to

42 U.S.C. § 405(g), seeking judicial review of a final adverse decision of the Commissioner of

Social Security (“the Commissioner”) denying his application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act (“the Act”). See Doc. 1. Plaintiff filed his

application on September 29, 2016, alleging that he became disabled on November 16, 2015. (Tr.

15, 117, 122).2 Plaintiff’s application was denied at the initial administrative level. (Tr. 15, 45-57,

60). Plaintiff then requested and received a hearing before an Administrative Law Judge (“ALJ”),

at which Plaintiff appeared with a paid, non-attorney representative. (Tr. 15, 26-44, 58-59, 66, 68).

On January 28, 2019, the ALJ issued an unfavorable decision. (Tr. 15-21). Plaintiff appealed that

decision, and the Appeals Council denied Plaintiff’s request for review on October 16, 2019. (Tr.



1
 Kilolo Kijakazi became acting Commissioner for the Social Security Administration on July 9,
2021, and is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
2
    References to the actual transcript pages are denoted by the abbreviation “Tr.”
        Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 2 of 14




1-5). The ALJ’s decision therefore became the final decision of the Commissioner. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

       In the instant appeal, Plaintiff asks the court to reverse the Commissioner’s decision and

remand this cause to the Commissioner for a new hearing and for further consideration under

sentence four of 42 U.S.C. § 405(g). See Doc. 1; Doc. 11, at 12. The case is ripe for review pursuant

to 42 U.S.C. § 405(g). Under 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil

Procedure, the parties have consented to the conduct of all proceedings and entry of a final

judgment by the undersigned United States Magistrate Judge. See Docs. 6, 7. Based on its review

of the parties’ submissions, the relevant law, and the record as a whole, the court concludes that

the Commissioner’s decision is due to be AFFIRMED.

II.    STANDARD OF REVIEW AND REGULATORY FRAMEWORK3

       The court’s review of the Commissioner’s decision is a limited one. This court must find

the Commissioner’s decision conclusive if it is supported by substantial evidence. 42 U.S.C. §

405(g); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). “Substantial evidence is more

than a scintilla,” but less than a preponderance, “and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1158 (11th Cir. 2004) (“Even if the evidence preponderates against the Commissioner’s

findings, [a reviewing court] must affirm if the decision reached is supported by substantial

evidence”) (citations omitted). The court will reverse the Commissioner’s decision if it is

convinced that the decision was not supported by substantial evidence or that the proper legal

standards were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). However,



3
  For purposes of this appeal, the court uses the Code of Federal Regulations (“C.F.R.”) that was
effective until March 27, 2017, because that was the version of the C.F.R. in effect at the time
Plaintiff filed a claim for benefits. See 20 C.F.R. Part 404 and 416, effective March 27, 2017; see
also https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html Q.3.
                                                  2
           Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 3 of 14




reversal is not warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991). A reviewing court

may not look only to those parts of the record which support the decision of the ALJ, but instead

must view the record in its entirety and take account of evidence which detracts from the evidence

relied on by the ALJ. Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th Cir. 1986).

          [The court must] . . . scrutinize the record in its entirety to determine the
          reasonableness of the [Commissioner’s] . . . factual findings. . . . No similar
          presumption of validity attaches to the [Commissioner’s] legal conclusions,
          including determination of the proper standards to be applied in evaluating claims.

Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987) (citations omitted and bracketed material

added).

          To qualify for disability benefits and establish his or her entitlement for a period of

disability, a person must be unable to

          engage in any substantial gainful activity by reason of any medically determinable
          physical or mental impairment which can be expected to result in death or which
          has lasted or can be expected to last for a continuous period of not less than 12
          months.

42 U.S.C. § 423(d)(1)(A).4 To make this determination, the Commissioner employs a five-step,

sequential evaluation process. See 20 C.F.R. § 404.1520.

          (1) Is the person presently unemployed?

          (2) Is the person’s impairment severe?

          (3) Does the person’s impairment meet or equal one of the specific impairments set
          forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1 [the Listing of Impairments]?

          (4) Is the person unable to perform his or her former occupation?

          (5) Is the person unable to perform any other work within the economy?


4
  A “physical or mental impairment” is one resulting from anatomical, physiological, or
psychological abnormalities that are demonstrable by medically acceptable clinical and laboratory
diagnostic techniques. 42 U.S.C. § 423(d)(3).

                                                    3
         Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 4 of 14




       An affirmative answer to any of the above questions leads either to the next
       question, or, on steps three and five, to a finding of disability. A negative answer
       to any question, other than step three, leads to a determination of “not disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).5

       The burden of proof rests on the claimant through step four. See Phillips v. Barnhart, 357

F.3d 1232, 1237-39 (11th Cir. 2004); see also Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir.

2003). A claimant establishes a prima facie case of qualifying disability once he or she has carried

the burden of proof from step one through step four. At step five, the burden shifts to the

Commissioner, who must then show that there are a significant number of jobs in the national

economy that the claimant can perform. Id.

       To evaluate the fourth and fifth steps, the ALJ must determine the claimant’s Residual

Functional Capacity (“RFC”). Phillips, 357 F.3d at 1238-39. The RFC is what the claimant is still

able to do despite the claimant’s impairments and is based on all relevant medical and other

evidence. Id. It may contain both exertional and nonexertional limitations. Id. at 1242-43. At the

fifth step, the ALJ considers the claimant’s RFC, age, education, and work experience to determine

if there are jobs available in the national economy that the claimant can perform. Id. at 1239. To

do this, the ALJ can use either the Medical Vocational Guidelines (“grids”), see 20 C.F.R. pt. 404

subpt. P, app. 2, or call a vocational expert (“VE”). Id. at 1239-40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary or light

work, inability to speak English, educational deficiencies, and lack of job experience. Each factor

can independently limit the number of jobs realistically available to an individual. Id. 1240.


5
  McDaniel is a supplemental security income (SSI) case. The same sequence applies to disability
insurance benefits brought under Title II of the Social Security Act. Supplemental security income
cases arising under Title XVI of the Social Security Act are appropriately cited as authority in Title
II cases, and vice versa. See, e.g., Ware v. Schweiker, 651 F.2d 408, 412 (5th Cir. 1981); Smith v.
Comm’r of Soc. Sec., 486 F. App’x 874, 876 n.* (11th Cir. 2012) (“The definition of disability and
the test used to determine whether a person has a disability is the same for claims seeking disability
insurance benefits or supplemental security income.”).
                                                  4
         Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 5 of 14




Combinations of these factors yield a statutorily-required finding of “Disabled” or “Not Disabled.”

Id.

III.   ADMINISTRATIVE PROCEEDINGS

       Plaintiff was 62 years old at the time he filed his application for benefits and 64 years old

at the time of the ALJ’s decision. (Tr. 21, 45, 117). Plaintiff is a resident of Ozark, Alabama, and

lives in a house with his family. (Tr. 45, 117,154). Plaintiff graduated from high school and had

two years of junior college education. (Tr. 29-30, 140).

       Plaintiff claims that his ability to work is limited by diabetes mellitus, high blood pressure,

peripheral neuropathy, kidney disease, arthritis, chronic pain, heart disease, high cholesterol, and

leg pains. (Tr. 46, 139). Plaintiff previously worked as a security guard and a sales clerk in an

automotive parts store and is currently working as a mall security guard two to three times a week.

(Tr. 17, 20, 30, 38, 162).

       Following the administrative hearing, at which Plaintiff and a vocational expert testified,

and employing the five-step process, the ALJ made the following enumerated findings:

       1.      The claimant meets the insured status requirements of the Social Security
               Act through March 31, 2020.

       2.      The claimant has not engaged in SGA since November 16, 2015, the alleged
               onset date (20 CFR 404.1571 et seq.).

       3.      The claimant has the following severe impairments: obesity, diabetes
               mellitus, status post coronary artery bypass grafting (CABG), chronic
               kidney disease (CKD), coronary artery disease (CAD), and peripheral
               vascular disease (20 CFR 404.1520(c)).

       4.      The claimant does not have an impairment or combination of impairments
               that meets or medically equals the severity of one of the listed impairments
               in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525
               and 404.1526).

       5.      The claimant has the residual functional capacity to lift 20 pounds
               occasionally and 10 pounds frequently; can sit, stand, and walk six hours

                                                 5
         Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 6 of 14




                each in an eight-hour workday; can frequently climb ramps and stairs,
                balance, stoop, kneel, crouch, and crawl; can never climb ladders, ropes, or
                scaffolds; and should avoid frequent exposure to temperature extremes and
                hazardous machinery and heights. He is unlimited in the ability to reach,
                handle, finger, talk and hear. He has the capacity for frequent near and far
                acuity and color vision.

        6.      The claimant is capable of performing past relevant work as a sales clerk as
                that work is done in the national economy. It is found at DOT# 290.477-
                014. This work does not require the performance of work-related activities
                precluded by the claimant’s residual functional capacity (20 CFR
                404.1565).

        7.      The claimant has not been under a disability, as defined in the Social
                Security Act, from November 16, 2015, through the date of the decision (20
                CFR 404.1520(1)).

(Tr. 17, 18, 20, 21).

IV.     ISSUES ON APPEAL

        Plaintiff raises two issues on appeal, arguing that the Commissioner failed to consider

properly his past relevant work and that the ALJ’s finding of his RFC is inconsistent with the

accepted opinion of Dr. Harper and therefore not based on substantial evidence. (Doc. 11, at 1, 6,

10). The Commissioner maintains that the ALJ properly determined that Plaintiff could perform

his past relevant work as a sales clerk and that the ALJ’s RFC determination is supported by

substantial evidence. (Doc. 12, at 4, 6-8).

V.      DISCUSSION

        A.      Past Relevant Work

        Plaintiff argues that the Commissioner failed to consider properly his past relevant work at

step four of the sequential evaluation process. Specifically, Plaintiff contends that the

Commissioner misclassified his past relevant work as a sales clerk instead of properly classifying

his past relevant work as an automotive parts sales clerk. (Doc. 11, at 8-10). Plaintiff cites the

Dictionary of Occupational Titles (“DOT”), which describes the job of sales clerk as follows:

                                                 6
         Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 7 of 14




“Obtains or receives merchandise, totals bill, accepts payment, and makes change for customers

in retail store such as tobacco shop, drug store, candy store, or liquor store.” Sales Clerk, DICOT

290.477-014, 1991 WL 672554. Plaintiff argues that he never worked in a store similar to a tobacco

shop, drug store, candy store, or liquor store. (Doc. 11, at 8). Instead, Plaintiff says, he worked at

O’Reilly’s Auto Parts store where he “sold auto parts to customers,” “processed transactions,” and

“carried auto parts to front desk to register.” (Tr. 133, 167). According to Plaintiff, he had to lift

50 pounds occasionally and 25 pounds frequently and had to stand and walk about 7 hours a day.

(Tr. 167). Plaintiff maintains that these actions reflect a medium exertional level of work, which

is defined as “lifting no more than 50 pounds at a time with frequent lifting or carrying of objects

weighing up to 25 pounds.” (Doc. 11, at 8); see 20 C.F.R. § 404.1567. Plaintiff contends that his

job at O’Reilly’s Auto Parts is more consistent with the job title, “Salesperson, Parts,” which is

described as follows: “Sells automotive, appliance, electrical, and other parts and equipment in

repair facility or parts store.” (Doc. 16, at 2); see Salesperson, Parts, DICOT 279.357-062, 1991

WL 672550. Plaintiff argues that any finding as to whether he could do his past relevant work as

he performed it or as performed in the general economy is not based on substantial evidence

because the ALJ compared the RFC to the wrong job title. (Doc. 11, at 9-10; Doc. 16, at 2).

       At the fourth step of the sequential evaluation process, the ALJ must assess the claimant’s

RFC and the claimant’s ability to return to his past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv).

The ALJ uses the RFC to decide whether the claimant can perform his past relevant work by

comparing the RFC assessment with the physical and mental demands of the claimant’s past

relevant work. Rivera-Cruzada v. Comm’r of Soc. Sec., 741 F. App’x 737, 739 (11th Cir. 2018);

20 C.F.R. § 404.1520(e),(f). “In considering whether a claimant can return to past work, the ALJ

must (1) consider all the duties of the past relevant work and (2) evaluate the claimant’s ability to

perform the duties in light of his impairments.” Smith v. Comm’r of Soc. Sec., 743 F. App’x 951,

                                                  7
        Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 8 of 14




953 (11th Cir. 2018). If the claimant “can still do this kind of work,” the ALJ will find that the

claimant is not disabled. 20 C.F.R. § 404.1520(f); 20 C.F.R. § 404.1560(b)(3) (“If we find that you

have the residual functional capacity to do your past relevant work, we will determine that you can

still do your past work and are not disabled.”); Jackson v. Bowen, 801 F.2d 1291, 1293 (11th Cir.

1986). Thus, “[t]he regulations require that the claimant not be able to perform his past kind of

work, not that he merely be unable to perform a specific job he held in the past.” Jackson, 801

F.2d at 1293 (emphasis in original). “Accordingly, where the claimant’s specific prior job might

have involved functional demands and duties significantly in excess of those generally required

for such work by employers in the national economy, the claimant must still demonstrate that, in

addition to being unable to perform the excessive functional demands actually required by her

former job, she cannot perform the functional demands and job duties of the position as generally

required by employers nationwide.” Klawinski v. Comm’r of Soc. Sec., 391 F. App’x 772, 775

(11th Cir. 2010) (citing SSR 82-61, 1982 WL 31387, at *2, (S.S.A. Jan. 1, 1982)); Smith, 743 F.

App’x at 953-54.

       “The burden is on the claimant to show that she can no longer perform her past relevant

work as she actually performed it, or as it is performed in the general economy.” Waldrop v.

Comm’r of Soc. Sec., 379 F. App’x 948, 953 (11th Cir. 2010) (citing Jackson, 801 F.2d at 1293-

94); Klawinski, 391 F. App’x at 775; Rivera-Cruzada, 741 F. App’x at 739 (“At step four, the

claimant bears the burden of persuasion.”); Bitowf v. Saul, No. CV 1:19-00845, 2021 WL 1183794,

at *11 (S.D. Ala. Mar. 29, 2021) (“Generally, a claimant is not disabled if he or she can perform

past relevant work, ‘either as the claimant actually performed it or as generally performed in the

national economy.’” (quoting 20 C.F.R. § 404.1560(b)(2))). However, the ALJ has an obligation

to develop the record regarding the requirements of a claimant’s past relevant work. Holder v. Soc.

Sec. Admin., 771 F. App’x 896, 899 (11th Cir. 2019); Waldrop, 379 F. App’x at 953; Lucas v.

                                                8
         Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 9 of 14




Sullivan, 918 F.2d 1567, 1574 n.3 (11th Cir. 1990); Schnorr v. Bowen, 816 F.2d 578, 581 (11th

Cir. 1987) (citing Nelms v. Bowen, 803 F.2d 1164 (11th Cir. 1986)). “[A]n ALJ may rely on

information contained in the Dictionary of Occupational Titles to determine whether a claimant

can perform her past relevant work as it is generally performed in the national economy,” Scott v.

Comm’r of Soc. Sec., 440 F. App’x 726, 728 (11th Cir. 2011), as well as the claimant’s work

history report. McGhee v. Soc. Sec. Admin., Comm’r, 826 F. App’x 894, 896 (11th Cir. 2020).

“The ALJ may also rely on the testimony of a VE, ‘an expert on the kinds of jobs an individual

can perform based on his or her capacity and impairments,’” Rivera-Cruzada, 741 F. App’x at 739

(citation omitted), although testimony from a vocational expert is not necessary at step four of the

sequential evaluation process. Lucas, 918 F.2d at 1573 n.2; Ward v. Astrue, No. 1:10CV177, 2011

WL 1706342, at *3 (M.D. Ala. May 5, 2011).

       In this action, the ALJ did not elicit any testimony at the hearing regarding Plaintiff’s job

as a sales clerk at an automotive parts store, but instead relied on Plaintiff’s work history and

earnings reports to determine the demands of Plaintiff’s past relevant work as a sales clerk. (Tr.

20, 133, 162, 167). Plaintiff filled out a detailed “Work History Report” as part of his DIB

application. (Tr. 162, 167). For each of his former jobs, the form instructed him to answer the

following questions: “Describe this job. What did you do all day?” “In this job, how many total

hours each day did you: Walk? Stand? Sit? Climb? Stoop? Kneel? Crouch? Crawl? Handle, grab

or grasp big objects? Reach?” “In this job, did you: Use machines, tools or equipment? Use

technical knowledge or skills? Do any writing, complete reports, or perform duties like this?”

“Explain what you lifted, how far you carried it, and how often you did this.” The form also asked

Plaintiff to indicate for each job the “heaviest weight lifted,” as well as the weight most “frequently

lifted ... from 1/3 to 2/3 of the workday.” (Tr. 167).

       Plaintiff answered that he “sold auto parts to customers” and “processed transactions.”

                                                  9
        Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 10 of 14




Plaintiff answered “yes” to using machines, tools or equipment” and to writing and completing

reports, but answered “no” to using technical knowledge or skills. (Tr. 167). Plaintiff stated that

he walked and stood for 7 hours; sat for 1 hour; climbed 1-2 hours; stooped for 2 hours; knelt 1

hour; crouched 2 hours; did not crawl; handled, grabbed, or grasped big objects for 2 hours;

reached for 3 hours; and wrote, typed, or handled small objects for 3 hours. (Tr. 167). The heaviest

weight Plaintiff lifted was 50 pounds, and he frequently lifted 25 pounds. (Tr. 167). Plaintiff did

not supervise other people. (Tr. 167).

       The DOT describes the position of sales clerk as follows:

       Industry Designation: Retail Trade Industry

       Obtains or receives merchandise, totals bill, accepts payment, and makes change
       for customers in retail store such as tobacco shop, drug store, candy store, or liquor
       store: Stocks shelves, counters, or tables with merchandise. Sets up advertising
       displays or arranges merchandise on counters or tables to promote sales. Stamps,
       marks, or tags price on merchandise. Obtains merchandise requested by customer
       or receives merchandise selected by customer. Answers customer's questions
       concerning location, price, and use of merchandise. Totals price and tax on
       merchandise purchased by customer, using paper and pencil, cash register, or
       calculator, to determine bill. Accepts payment and makes change. Wraps or bags
       merchandise for customers. Cleans shelves, counters, or tables. Removes and
       records amount of cash in register at end of shift. May calculate sales discount to
       determine price. May keep record of sales, prepare inventory of stock, or order
       merchandise. May be designated according to product sold or type of store.

Sales Clerk, DICOT 290.477-014, 1991 WL 672554.

       The sales clerk position is rated as light work with an exertional limitation of lifting 20

pounds occasionally and up to 10 pounds frequently. Id. The position does not require any

climbing, balancing, kneeling, crawling, or feeling. The position does require occasional stooping,

crouching, near acuity, far acuity, and color vision; it requires frequent talking, hearing, reaching,

handling, and fingering. Id. Conditions involving extreme cold or heat, moving mechanical parts,

or high exposed places do not exist. Id.

       The position of “salesperson, parts” has the following description:

                                                 10
        Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 11 of 14




        Industry Designation: Retail Trade Industry; Wholesale Trade Industry

        Alternate Titles: Counter Clerk; Parts Clerk

        Sells automotive, appliance, electrical, and other parts and equipment in repair
        facility or parts store: Ascertains make, year, and type of part needed, inspects
        worn, damaged, or defective part to determine replacement required, or advises
        customer of part needed according to description of malfunction. Discusses use and
        features of various parts, based on knowledge of machine or equipment. Reads
        catalog, microfiche viewer, or computer for replacement part stock number and
        price. Advises customer on substitution or modification of part when replacement
        is not available. Examines returned part to determine if defective, and exchanges
        part or refunds money. Fills customer orders from stock. Marks and stores parts in
        stockroom according to prearranged system. Receives and fills telephone orders for
        parts. Performs other duties as described under SALESPERSON (retail trade;
        wholesale tr.) Master Title. May measure engine parts, using precision measuring
        instruments, to determine whether similar parts may be machined down or built up
        to required size. Usually specializes in selling parts for one type of machinery or
        equipment and is designated according to part sold, as Counter Clerk, Appliance
        Parts (retail trade; wholesale tr.); Counter Clerk, Automotive Parts (retail trade;
        wholesale tr.); Counter Clerk, Farm Equipment Parts (retail trade; wholesale tr.);
        Counter Clerk, Industrial Machinery and Equipment Parts (retail trade; wholesale
        tr.); Counter Clerk, Radio, Television, and Electronics Parts (retail trade; wholesale
        tr.); Counter Clerk, Tractor Parts (retail trade; wholesale tr.); Counter Clerk, Truck
        Parts (retail trade; wholesale tr.).

Salesperson, Parts, DICOT 279.357-062, 1991 WL 672550.

        Based upon Plaintiff’s work history report and the DOT, the ALJ properly determined that

Plaintiff’s past relevant work was that of “a sales clerk as that work is done in the national

economy.” (Tr. 20). After comparing Plaintiff’s RFC with the physical and mental demands of the

position of sales clerk, the ALJ concluded that Plaintiff was able to perform that position as it is

generally performed in the national economy. (Tr. 21). The ALJ also found that the RFC precluded

the performance of the work as it was actually performed by Plaintiff because the RFC limited

Plaintiff to lifting at the light exertional level. (Tr. 21).

        Although Plaintiff argues that he performed the job in question at a medium exertional

level, the ALJ specifically found that Plaintiff could perform the sales clerk position as it is

generally performed in the national economy, which is rated as light work and which also complied

                                                     11
        Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 12 of 14




with the RFC determination. While Plaintiff maintains that his work history is more consistent

with the position of parts salesperson, that position’s description states that such a worker

“[a]scertains make, year, and type of part needed, inspects worn, damaged, or defective part to

determine replacement required, or advises customer of part needed according to description of

malfunction;” “[d]iscusses use and features of various parts, based on knowledge of machine or

equipment;” “[a]dvises customer on substitution or modification of part when replacement is not

available;” “[e]xamines returned part to determine if defective;” and “[m]ay measure engine parts,

using precision measuring instruments, to determine whether similar parts may be machined down

or built up to required size.” Salesperson, Parts, DICOT 279.357-062, 1991 WL 672550. Thus,

that position appears to require a certain amount of technical knowledge or skills. However, on his

work history report, Plaintiff answered “no” to the question of whether he used technical

knowledge or skills. (Tr. 167). As Plaintiff bears the burden of persuasion at step four, the court

finds that Plaintiff has failed to establish that the ALJ’s determination of Plaintiff’s past relevant

work as a sales clerk is not supported by substantial evidence.

        Moreover, even if the ALJ erred in failing to classify Plaintiff’s past relevant work as a

parts salesperson, that error would be harmless. The exertional limitations of the two positions are

virtually identical. The “salesperson, parts” position is rated as light work with an exertional

limitation of lifting 20 pounds occasionally and up to 10 pounds frequently. Salesperson, Parts,

DICOT 279.357-062, 1991 WL 672550. The position does not require any climbing, balancing,

kneeling, crawling, feeling, or far acuity. The position does require occasional stooping, crouching,

and color vision; it requires frequent talking, hearing, reaching, handling, fingering, and near

acuity. Id. Conditions involving extreme cold or heat, moving mechanical parts, or high exposed

places do not exist. Id.

        The ALJ found that Plaintiff had following RFC:

                                                 12
        Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 13 of 14




        lift 20 pounds occasionally and 10 pounds frequently; can sit, stand, and walk six
        hours each in an eight-hour workday; can frequently climb ramps and stairs,
        balance, stoop, kneel, crouch, and crawl; can never climb ladders, ropes, or
        scaffolds; and should avoid frequent exposure to temperature extremes and
        hazardous machinery and heights. He is unlimited in the ability to reach, handle,
        finger, talk and hear. He has the capacity for frequent near and far acuity and color
        vision.

(Tr. 18).

        The DOT reflects that both the sales clerk and parts salesperson positions are performed at

the light exertional level and that the demands of the two positions as they are generally performed

in the national economy are within the limitations of Plaintiff’s RFC. Either DOT description of

Plaintiff's past relevant work complies with Plaintiff's RFC. Accordingly, the court finds that the

ALJ’s determination as to Plaintiff’s past relevant work at step four is supported by substantial

evidence.

        B.     RFC in Relation to Dr. Harper’s Opinion

        Plaintiff argues that the ALJ’s determination of his RFC is inconsistent with the ALJ’s

acceptance of Dr. Harper’s opinion. (Doc. 11, at 10). Specifically, Plaintiff cites the ALJ’s

decision, which states:

        As for opinion evidence, on December 22, 2016, Howard C. Harper, Jr., M.D., a
        State agency medical consultant, completed a physical residual functional capacity
        (PRFC) assessment indicating that the claimant could perform light work with
        frequent climbing of ramps and stairs, balancing, stooping, kneeling, and
        crouching; occasional crawling; no climbing of ladders, ropes, or scaffolds; and
        avoidance of temperature extremes and unprotected heights (Exhibit 1A). The
        undersigned gives the PRFC assessment substantial weight. Dr. Harper is familiar
        with Social Security law and regulations, and his PRFC assessment is generally
        consistent with the record as a whole.

(Tr. 20) (emphasis added).

        Plaintiff contends that, despite Dr. Harper’s opinion that Plaintiff could perform light work

with occasional crawling, the ALJ determined that Plaintiff could perform light work with

frequent crawling, yet the ALJ failed to explain why this portion of Dr. Harper’s opinion was

                                                 13
        Case 1:19-cv-01036-SRW Document 17 Filed 08/31/21 Page 14 of 14




rejected. (Tr. 11-12).

        “Administrative law judges are not bound by any findings made by State agency medical

or psychological consultants[.]” 20 C.F.R. 404.1527(e)(2)(i). Thus, “[t]he ALJ is not required to

include every limitation into his or her RFC determination simply because he or she assigned great

or significant weight to a medical opinion.” Rosario v. Comm’r of Soc. Sec., No. 6:12-CV-1687,

2014 WL 667797, at *2 (M.D. Fla. Feb. 20, 2014). However, the ALJ “is required to provide a

reasoned explanation as to why he or she chose not to include particular limitations in his or her

RFC determination.” Id. (citing Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79 (11th

Cir. 2011) and Monte v. Astrue, Case No. 5:08-cv-101, 2009 WL 210720, at *6-7 (M.D. Fla. Jan.

28, 2009) (An “ALJ cannot reject portions of a medical opinion without providing an explanation

for such a decision.”)).

        At step four, the ALJ determined Plaintiff’s past relevant work to be that of a sales clerk.

Given that the position of sales clerk—and, for that matter, parts salesperson—does not require

any crawling as those positions are generally performed in the national economy, any error by the

ALJ in failing to explain his rejection of Dr. Harper’s opinion that Plaintiff was restricted to

occasional crawling, rather than frequent crawling, is therefore harmless.

VI.     CONCLUSION

        The court has carefully and independently reviewed the record and concludes that, for the

reasons given above, the Commissioner’s decision is due to be AFFIRMED. A separate judgment

will issue.

        DONE, on this the 31st day of August, 2021.

                                                             /s/ Susan Russ Walker
                                                             Susan Russ Walker
                                                             United States Magistrate Judge



                                                14
